LILES, Chief Judge.
Defendant was indicted on a charge of first degree murder. The public defender was appointed to represent him and at arraignment defendant entered a plea of not guilty. At the trial of the cause, after a thorough examination by the court as to the voluntariness of his act, the defendant withdrew his plea of not guilty and entered a plea of guilty to murder in the second degree. Whereupon the court adjudicated the defendant guilty and sentenced him to twenty years less the time already spent in the county jail.
We have studied the record, the briefs and all matters pertaining to this appeal and, no error having been made to appear, we affirm.
PIERCE and MANN, JJ., concur.